 
 
I 
108th CONGRESS
2d Session
H. R. 4857 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2004 
Ms. Hooley of Oregon introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require the Attorney General and the Secretary of Homeland Security to enter into a memorandum of understanding to guide the integration of the automated fingerprint identification systems of the Federal Bureau of Investigation and the Department of Homeland Security, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Border Security Information Integration Act. 
2.Integration of automated fingerprint identification systems 
(a)Memorandum of understandingThe Attorney General and the Secretary of Homeland Security shall enter into a memorandum of understanding, not later than 3 months after the date of enactment of this Act, to guide the integration of the IAFIS system and the IDENT system.  
(b)CoordinationThe Chief Information Officer of the Department of Justice and the Chief Information Officer of the Department of Homeland Security shall be responsible for coordinating the integration of the IAFIS system and the IDENT system.  
(c)Daily update of the IDENT systemUntil the IAFIS system and the IDENT system have been fully integrated, as determined by the Chief Information Officer of the Department of Justice and the Chief Information Officer of the Department of Homeland Security, the IDENT system shall be updated on a daily basis with information pertaining to warrants issued by the Federal Bureau of Investigation and individuals wanted for questioning by the Federal Bureau of Investigation. 
(d)Use of automated fingerprint identification systems by a border patrol agentThe Secretary of Homeland Security shall develop a clear and uniform policy that details when a border patrol agent shall use the IAFIS system and the IDENT system. If a border patrol agent uses the IAFIS system or the IDENT system with respect to an alien, the border patrol agent shall update both systems with information pertaining to the agent’s encounter with the alien.  
(e)DefinitionsFor purposes of this section— 
(1)the term IAFIS system means the Federal Bureau of Investigation’s integrated automated fingerprint identification system; and 
(2)the term IDENT system means the Department of Homeland Security’s automated biometric fingerprint identification system.  
 
